TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-12-00699-CV



                                 Steven G. Adams, Appellant

                                              v.

                          The Attorney General of Texas, Appellee


        FROM THE COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY
        NO. 96-478-FC1, HONORABLE TAMARA ARRINGTON, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Steven G. Adams has filed an unopposed motion to dismiss this appeal.

We grant appellant’s motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).




                                            __________________________________________

                                            Bob Pemberton, Justice

Before Justices Puryear, Pemberton and Rose

Dismissed on Appellant’s Motion

Filed: January 10, 2013